Citation Nr: 0636014	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-18 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the appellant timely perfected an appeal to the 
May 2003 rating decision that denied a claim of entitlement 
to dependency and indemnity compensation.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953 and from July 1984 to August 1991.  He died in April 
2002, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO).

The issue of entitlement to dependency and indemnity 
compensation is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The appellant was notified by VA on May 5, 2003 that her 
claim of entitlement to dependency and indemnity compensation 
was denied.  Her notice of disagreement was received by VA in 
July 2003.  The RO notified the appellant by a letter dated 
November 20, 2003, that she had one year from the date of the 
letter to submit additional evidence in connection with her 
claim.  The RO issued a Statement of the Case (SOC) on 
February 2, 2004.  The appellant's substantive appeal was 
received on June 25, 2004.

2.  The November 20, 2003 letter effectively extended the 
time period allowed for the filing of a substantive appeal to 
November 20, 2004.


CONCLUSION OF LAW

The appellant timely perfected an appeal from the RO's 
decision which denied a claim of entitlement to dependency 
and indemnity compensation.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue of whether the appellant 
timely perfected an appeal to the May 2003 rating decision 
that denied a claim of entitlement to dependency and 
indemnity compensation, as the Board is taking action 
favorable to the appellant by finding that the appellant 
timely perfected an appeal.  As such, this decision poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 19.4, 20.101 (2006).

Appellate review is initiated by the filing of a notice of 
disagreement and completed by the filing of a substantive 
appeal after a SOC has been furnished.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201.  In order to perfect an appeal 
to the Board, a claimant must file a substantive appeal, 
which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202.

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within 60 days from the date 
that the RO mails the SOC to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board must dismiss any appeal 
over which it lacks jurisdiction.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.202.  Jurisdiction over an issue does not vest in 
the Board until an appeal to the Board has been properly 
perfected by the timely filing of an adequate substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

A claim of entitlement to dependency and indemnity 
compensation was received by VA in April 2002.  The 
appellant's claim was denied by a May 2003 rating decision, 
and the appellant was notified of the denial on May 5, 2003.  
A notice of disagreement was received by VA in July 2003.  A 
letter was sent to the appellant on November 20, 2003 that 
stated "You have one year from the date of this letter to 
submit any additional evidence in connection with your 
claim."  A SOC was sent to the appellant on February 2, 
2004.  The appellant's VA Form 9 was subsequently received by 
VA on June 25, 2004.

The Board concludes that the VA Form 9, received by the RO on 
June 25, 2004, met the statutory and regulatory requirements 
as to a timely filed substantive appeal.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302.  Initially, the Board notes that 
the appellant's substantive appeal was not received by VA 
either within 60 days of the date that the RO mailed the 
appellant the SOC, that is by April 2, 2004, or within a year 
of the date that the rating decision denial letter was 
initially mailed to the appellant, that is by May 5, 2004.  
However, the appellant was sent a letter on November 20, 2003 
that specifically stated that she had one year from the date 
of the letter, that is by November 20, 2004, to submit 
additional evidence in connection with her claim.  The 
appellant's VA Form 9 was received by VA on June 25, 2004, a 
date within the time period stated by the November 20, 2003 
letter.

The Board finds that the one year statement in the November 
20, 2003 letter effectively extended the time period allowed 
for the filing of a substantive appeal to November 20, 2004.  
In addition, the contradictory nature of the applicable time 
periods provided to the appellant in the November 2003 letter 
and the February 2004 SOC were misleading and confusing.  In 
the interests of equity, the Board finds that the appellant's 
reliance upon the information provided to her in the November 
2003 letter was reasonable and, accordingly, that her VA Form 
9 was timely perfected.


ORDER

The appellant timely perfected an appeal for the claim of 
entitlement to dependency and indemnity compensation; to this 
extent the veteran's claim is granted.


REMAND

A preliminary review of the appellant's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.

In June 2004, the appellant requested a hearing before the 
Board on the issue of entitlement to dependency and indemnity 
compensation.  The appellant's substantive appeal was not 
considered timely by the RO and as such a hearing was not 
scheduled on this issue.  While the appellant attended a 
hearing before the Board on January 12, 2006, this hearing 
was provided on the issue of whether the appellant timely 
perfected an appeal to the May 2003 rating decision that 
denied a claim of entitlement to dependency and indemnity 
compensation.  As such, the appellant has not been accorded a 
hearing before the Board on the issue on appeal.

Accordingly, this case is remanded to the RO for the 
following action:

The RO must schedule the appellant for a 
hearing before the Board.  The appellant 
and her representative must be notified 
of the date and time of the hearing.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


